Citation Nr: 9933340	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  96-39 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The appellant had active service from June 1963 to June 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the appellant's claim for pension 
benefits, as the appellant had no wartime service.  


FINDINGS OF FACT

1. The appellant had active service with the United States 
Army from June 1963 to June 1964.  There is no evidence of 
record that the appellant served in the Republic of 
Vietnam.  

2. The appellant did not have 90 or more days of active 
service during a period of war.  


CONCLUSION OF LAW

The criteria for eligibility to VA nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 1501, 1521 (West 1991); 38 C.F.R. §§ 3.1, 3.2, 3.3 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The appellant's DD Form 214 reports service in the United 
States Army from June 1963 to June 1964.  No foreign and/or 
sea service was noted, and no decorations or citations were 
noted that would indicate foreign service, specifically 
service in Vietnam.  The appellant's service medical records 
contain no treatment records, which would indicate service 
outside the continental United States.  

The Board notes that the appellant requested a hearing in 
December 1997, but canceled this request in March 1998.  A 
request for a hearing may be withdrawn by an appellant at any 
time before the date of the hearing.  38 C.F.R. § 20.704(e) 
(1998).  


II. Analysis

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 101(15) (17), 1521(a) (West 1991).  
A veteran meets the service requirements if he served for 
ninety days or more during a period of war; or for a period 
of ninety consecutive days or more and such period began 
or ended during a period of war.  38 U.S.C.A. § 1521(j).  The 
term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "Vietnam era" means:  1) The period 
beginning on February 28, 1961, and ending on May 7, 1975, in 
the case of a veteran who served in the Republic of Vietnam 
during that period; or 2) The period beginning on August 5, 
1964, and ending on May 7, 1975, in all other cases.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f) (1998).

Although the Board recognizes the appellant's service in the 
U.S. Army from June 1963 to June 1964, he is not eligible for 
VA nonservice-connected disability pension benefits as a 
matter of law.  The appellant's service records do not 
indicate that he served in the Republic of Vietnam, and the 
appellant does not argue that he served there.  As the 
appellant did not have service in Vietnam, and he was 
discharged prior to August 1964, he did not have service of 
90 days or more during a period of war.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claims must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Basic eligibility for VA nonservice-connected disability 
pension benefits is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

